Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Response to Amendment
The amendment filed on 11/20/2021 and the Request for Continuing Examination filed on 12/01/2020 have been entered. Claims 1-2, 5, 8-10, 12, 14-22, 24-25, 27 and 28 remain pending in the application. Claims 1, 25 and 27 have been amended and claims 9-10, 12, 14-15, 17-21, 24 and 28 were previously withdrawn. Previous drawings objection has been withdrawn in light of Applicant’s amendments to claim 27. Previous claim 25 rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of Applicant’s amendments to claim 25. Claims 1-2, 5, 8-10, 12, 14-22, 24-25 and 27 are found allowable.

Election/Restrictions

Claim 1 is allowable. The restriction requirement between Species I-IX of grouping I, and Species A and B of grouping II , as set forth in the Office action mailed on 04/17/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/17/2020 is partially withdrawn, as the restriction requirement between device claims of Invention I and method claim 28 of Invention II still applies.  Claims 9-10, 12, 14-15, 17-21, 24, directed to non-elected species II-IV of grouping I and non-elected species B of grouping II are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. However, claim 28, directed to a method of displaying an image in a near-eye display is withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

As noted above, this application is in condition for allowance except for the presence of claim 28 directed to directed to a method of displaying an image in a near-eye display non-elected without traverse.  Accordingly, claim 28 has been cancelled (see Examiner’s amendment below). 

Examiner’s Amendment
	An examiner’s amendment to the record appears below.  Should the changes an/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	
Amendment
	The claims are amended as follows:

Claim 28. (Canceled)

Allowable Subject Matter

Claims 1-2, 5, 8-10,12, 14-22, 24-25 and 27 are allowed.

Reasons for Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.

In regard to independent claim 1, directed towards a near-eye display the closest cited prior art of Wakabayashi (of record) teaches  (see Figs. 1-16) such a near-eye display (NED)  (i.e. Image display device, as head-up (HUD) or head-mounted display (HMD) device, see Abstract, paragraphs [04, 08-15, 17-27, 47-48, 50-54, 66-68, 70-74, 95-100, 102-104, 143-150, 159-164, 177-180,183-185, 189-192, 196-200, 279-285]) comprising: 
an image replicator  (i.e. expansion system 4 with optical element 5, with correction lens 43, paragraphs [143-150, 159-164, 169-171]) for receiving a divergent first beam of image light comprising image in angular domain (i.e. element 5 of 4 receives image light L2 which carries video image light L1 that is not scanned by 36 in angular domain and thus is diverging as it is received by 5 of 4, moreover the video image light is also diffracted by diffraction unit which diffracts different wavelengths light into different angles therefore providing scanned diverging video light L2 in angular domain due to scanning and diffraction, from image generation unit, paragraphs [50, 66-70, 95-97, 143-150, 159-164]), wherein different angles of rays in the diverging first beam correspond to different coordinates of pixels of an image to be displayed (i.e. as different rays image light L2 include information corresponding to different pixels of the image from image generation unit, paragraphs [50, 66-70, 95-97, 143-150, 159-164]) and for splitting the first beam (L2) into a plurality of diverging second beams of image light (into diverging of video light L3/L5,L4 emitted from 5, as depicted in Figs. 9, see paragraphs [148-150, 159-164, 166-167, 171]), wherein the corresponding rays of the second beams are propagating parallel to each other (i.e. as best understood, as L3 has parallel pieces (rays) of light, paragraphs [148-150, 159-164, 166-167, 171and due to parallel offset video light L5, L5’ from the diffraction offset and correction with 651, see paragraphs [196-200], see e.g. Fig. 11); and 
a combiner (reflection unit 6, paragraphs [50-53, 169, 177-179]) for receiving the plurality of second beams and relaying the plurality of second beams to an eyebox of the NED (i.e. as 6 receives plurality of video light pieces L3, and relaying video light as L5 to eye EY of the observer, e.g. paragraphs [50-53, 169, 177-179], see e.g. Figs. 3, 9, 11), 
wherein the combiner is configured to selectively redirect rays of the second beams depending on angle of incidence of the rays of the second beams on the combiner (as reflection unit 6 with diffraction hologram element 651 and its portions, configured to redirect video light pieces L3 as video light L5,L5’  diffracted towards EY, paragraphs [169, 177-179, 199-200, 208-209], see e.g. Figs. 3, 9, 11), such that rays of the second beams split from a corresponding ray of the first beam and redirected by the combiner are converging (as depicted in e.g. Figs. 9, 11), wherein corresponding rays of the converging beams are parallel to each other and laterally offset in a first direction at the eyebox (i.e. as e.g. rays L3, L3’ of second video light split from corresponding ray of L1, L2, are redirected by 6, 651 as parallel beams and rays, offset video light L5, L5’ at the EY due to diffraction offset and correction by 651, see paragraphs [196-200], see e.g. Fig. 9, Fig. 11). 
However, regarding claim 1, the prior art of Wakabayashi taken either singly or in combination with any other prior art fails to anticipate or fairly suggest such near-eye display device including the specific arrangement where the image replicator is directly receiving the  diverging first beam of image light , in combination with all other claimed limitations of claim 1. Furthermore, there is no reason or rationale for additional modification of the image display device of Wkabayashi in order to conform to the claimed invention, without changing the operation of the Wakabayashi device or relying on impermissible hindsight. 

With respect to claims 2, 5, 8-10,12, 14-22, 24-25 and 27-28, these claims depend on claim 1 and are allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARIN PICHLER/             Primary Examiner, Art Unit 2872